In The

                                  Court of Appeals
                      Ninth District of Texas at Beaumont
                                _________________
                                  NO. 09-11-00244-CR
                                _________________

                    JOSEPH EDWARD ROBERTS JR., Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

________________________________________________________________________

                   On Appeal from the 260th District Court
                          Orange County, Texas
                        Trial Cause No. D-100462-R
________________________________________________________________________

                             MEMORANDUM OPINION

       Joseph Edward Roberts Jr. appeals the conviction and life sentence he received for

committing capital murder. See Tex. Penal Code Ann. § 19.03(a)(2) (West Supp. 2012).

In his sole issue on appeal, Roberts asserts the evidence is not sufficient to prove that he

committed the murder in the course of committing a robbery. We hold the evidence is

sufficient to support the judgment, and we affirm.




                                             1
                                   Standard of Review

       A sufficiency challenge requires an appeals court to review all of the evidence in

the light most favorable to the verdict and determine if a rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); see also Brooks v.

State, 323 S.W.3d 893, 894–95 (Tex. Crim. App. 2010). In reviewing the evidence, we

give deference to the jury’s responsibility to resolve any conflicts in the testimony, to

weigh the evidence, and to draw reasonable inferences from facts. See Williams v. State,

235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

                            Evidence supporting jury’s finding

       The indictment alleges that Roberts murdered Michael McNamara in the course of

robbing Joyce Cross. According to Roberts, the evidence established that he had

completed the robbery of Cross when he murdered McNamara; he concludes that no

rational jury could have found him guilty of committing capital murder.

       The testimony established that Roberts went into the offices of McNamara

Insurance Agency and demanded that Cross, who worked there, give him money. Cross

was alone in the office after returning from lunch. Cross handed Roberts a $100 bill and

asked if he was going to hit her with the baseball bat he was holding. Roberts responded

that he was, because she had seen his face; he then struck Cross several times with the




                                             2
bat. Seeking refuge from Roberts’ attack, Cross crawled under her desk and pretended

she was dead.

      As Roberts was leaving through the back door, McNamara, the business’s owner,

arrived. Roberts approached McNamara and asked for a drink of water. After following

McNamara into the back door of the building, Roberts struck McNamara several times in

the back of his head with the bat. McNamara died from the blows to his head.

      In a statement to police, Roberts admitted “I knew [McNamara] saw the lady on

the floor that I hit with the bat. I knew he saw her because he was looking towards that

way. I decided to hit [McNamara] because he had seen my face and was going to call the

cops.” Roberts added that he was trying to “get a couple blocks [away] from the scene.”

                             Course of committing robbery

      On appeal, Roberts concedes that he robbed Cross and murdered McNamara.

However, he contends he is not guilty of capital murder. According to Roberts, the

evidence fails to establish that he murdered McNamara in the course of robbing Cross

because the evidence established that the robbery was complete when he murdered

McNamara.

      A person commits capital murder if he intentionally causes the death of a person

while in the course of committing robbery. See Tex. Penal Code Ann. § 19.03(a)(2). The

phrase “‘in the course of committing or attempting to commit’” as used in section

19.03(a)(2) means “conduct occurring in an attempt to commit, during the commission,


                                           3
or in immediate flight after the attempt or commission of the offense[.]” Riles v. State,

595 S.W.2d 858, 862 (Tex. Crim. App. 1980); see also Hernandez v. State, 10 S.W.3d
812, 823 (Tex. App.—Beaumont 2000, pet. ref’d). The State must prove a nexus between

the murder and the aggravating offense; that is, the State must show that, during the

commission of the offense or while in immediate flight, the defendant killed the victim to

facilitate the taking of the property. Whitaker v. State, 977 S.W.2d 869, 872-73 (Tex.

App.—Beaumont 1998, pet. ref’d).

       Roberts had not yet left the scene of the robbery when McNamara arrived. Roberts

admitted he struck McNamara because he believed that McNamara had seen Cross lying

on the floor, and that he decided to hit McNamara “to get a couple blocks [away] from

the scene.” The testimony admitted during Roberts’s trial establishes the relationship the

robbery had with the murder, and provides the sufficient nexus to support the judgment.

We hold the evidence allowed the jury to conclude that Roberts committed the murder

while in flight from the robbery. See Riles, 595 S.W.2d at 862. Based on the evidence

admitted during the trial, a rational jury could have found the essential elements of capital

murder beyond a reasonable doubt. See Jackson, 443 U.S. at 319.

       We overrule Roberts’s sole issue, and we affirm the trial court’s judgment.

       AFFIRMED.




                                             4
                                                 ________________________________
                                                          HOLLIS HORTON
                                                              Justice


Submitted on November 6, 2012
Opinion Delivered December 5, 2012
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          5